In a proceeding, inter alia, pursuant to CPLR article 78 to review a determination of the Nassau County Civil Service Commission dated November 1, 2007 terminating the petitioner’s employment as a probationary employee, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Davis, J. ), dated April 8, 2008, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
“A probationary employee may be terminated without a hearing and without a statement of reasons in the absence of a showing that the termination was for a constitutionally impermissible purpose, in bad faith, or in violation of statutory or decisional law” (Matter of Iannuzzi v Town of Brookhaven, 258 AD2d 651, 651 [1999]). “[A] petitioner has the burden of demonstrating bad faith by competent evidence, not speculation” (Matter of Negron v Jackson, 273 AD2d 241, 242 [2000]).
Here, contrary to the petitioner’s contention, the respondent’s *542determination to discharge her was rationally based and thus was neither arbitrary nor capricious. Nor did the petitioner demonstrate that the dismissal was carried out in bad faith or illegally accomplished, and did not raise a “material issue of fact” with respect to that issue so as to warrant a hearing (Matter of Johnson v Katz, 68 NY2d 649, 650 [1986]; see Matter of Abbondandolo v Edwards, 174 AD2d 737 [1991]). Accordingly, the Supreme Court properly denied the petition and dismissed the proceeding.
The petitioner’s remaining contentions are without merit. Skelos, J.E, Santucci, Balkin and Eng, JJ., concur.